Citation Nr: 1728385	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  17-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected limitation of extension of the right knee. 

2.  Entitlement to an initial compensable disability rating for service-connected scars of the face. 

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

4.  Entitlement to service connection for left foot arthritis.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984. 

This case comes before the Board of Veterans' Appeals (the Board) from a April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before the Board in a his January 2017 VA Form 9; however, the Veteran subsequently requested to withdraw his appeal.  Thus, no hearing was provided.  


FINDING OF FACT

In a May 2017 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw his claims for entitlement to (1) an initial disability rating in excess of 10 percent for service-connected limitation of extension of the right knee, (2) an initial compensable disability rating for service-connected scars of the face, (3) service connection for residuals of a TBI, and (4) service connection for left foot arthritis.   


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial disability rating in excess of 10 percent for service-connected limitation of extension of the right knee, to an initial compensable disability rating for service-connected scars of the face, to service connection for residuals of a TBI, and  to service connection for left foot arthritis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In a May 2017 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw his claims for entitlement to an initial disability rating in excess of 10 percent for service-connected limitation of extension of the right knee, to an initial compensable disability rating for service-connected scars of the face, to service connection for residuals of a TBI, and  to service connection for left foot arthritis.  This withdrawal is in writing and has been associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to an initial disability rating in excess of 10 percent for service-connected limitation of extension of the right knee is dismissed.

The withdrawn claim of entitlement to an initial compensable disability rating for service-connected scars of the face is dismissed.

The withdrawn claim of entitlement to service connection for residuals of a TBI is dismissed.

The withdrawn claim of entitlement to service connection for left foot arthritis is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


